Citation Nr: 0932555	
Decision Date: 08/28/09    Archive Date: 09/04/09	

DOCKET NO.  05-21 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from May 1957 to November 
1959.

This case comes before the Board of Veterans' Appeals (Board) 
pursuant to a March 2008 Order of the United States Court of 
Appeals for Veterans Claims (Court).  In that Order, the 
Court vacated the Board's June 2007 decision denying 
entitlement to an evaluation in excess of 40 percent for 
degenerative joint disease of the lumbar spine, and, in so 
doing, remanded the Veteran's case to the Board for 
compliance with instructions contained in a March 2008 Joint 
Motion for Remand.

In June 2008, the Veteran's case was remanded to the Regional 
Office (RO) for additional development.  The case is now, 
once more, before the Board for appellate review.

For reasons which will become apparent, this appeal is once 
again being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

At the time of the Board's June 2008 remand, it was noted 
that, pursuant to the aforementioned March 2008 Joint Motion 
for Remand, there existed certain deficiencies in the Board's 
June 2007 analysis which precluded effective judicial review 
of that decision.  More specifically, while during the course 
of its June 2007 decision, the Board had noted that any 
objective neurologic abnormalities associated with the 
Veteran's service-connected low back disability, including, 
but not limited to, bowel or bladder impairment, were to be 
evaluated separately under an appropriate diagnostic code, it 
had apparently neglected to address whether the Veteran's 
neurologic abnormalities warranted a separate rating under 
Note (1) of the General Rating Formula for Diseases and 
Injuries of the Spine, or whether an additional examination 
was warranted in order to clarify what, if any, of the 
Veteran's neurologic symptomatology was attributable to his 
low back disability, as opposed to his other, nonservice-
connected disabilities.  Also noted at the time was that the 
Veteran was in receipt of service-connected compensation 
benefits only for degenerative joint disease of his lumbar 
spine.

In an attempt to remedy the aforementioned deficiencies, the 
Board, in its June 2008 remand, requested that the Veteran be 
afforded additional VA orthopedic and neurologic 
examinations, with the neurologic examination to be conducted 
by a board of two VA neurologists.  Following completion of 
the orthopedic examination, the examiner was to state whether 
there was any evidence of favorable or unfavorable ankylosis 
of the spine, and determine the range of motion of the 
Veteran's lumbar spine in degrees, noting by comparison the 
normal range of motion of the lumbar spine.  The examiner was 
also to determine whether there was weakened movement, excess 
fatigability, or incoordination attributable to the Veteran's 
service-connected lumbar spine disability, as expressed in 
terms of the degree of additional range of motion loss or 
favorable or unfavorable ankylosis due to any weakened 
movement, excess fatigability, or incoordination.  Finally, 
the orthopedic examiner was to state whether pain in the 
Veteran's lumbar spine could significantly limit his 
functional ability during flare-ups, or during periods of 
repeated use, noting the degree of additional range of motion 
loss or favorable or unfavorable ankylosis due to pain on use 
or during flare-ups.

Following completion of the neurological examination(s), the 
examiner(s) were to specify, to the extent possible, what, if 
any, of the Veteran's neurological symptomatology was 
directly attributable to his service-connected low back 
disability, as opposed to his various other nonservice-
connected disabilities.  Should it be determined that, based 
on the evidence of record, it was not possible to separate 
the effects of the Veteran's service-connected low back 
disability from his other, nonservice-connected disabilities, 
the examiner(s) were to specifically so state.

Finally, following review of the Veteran's claim for an 
increased evaluation for service-connected degenerative joint 
disease of the lumbar spine, the RO/AMC was to specifically 
address whether the Veteran's neurologic abnormalities, to 
the extent they were directly attributable to his service-
connected low back pathology, warranted a separate rating 
under Note (1) of the General Rating Formula for Diseases and 
Injuries of the Spine.

In response to the aforementioned, the Veteran, in September 
2008 and January 2009, was afforded the requested orthopedic 
and neurologic examinations.  However, following the 
neurologic examination in January 2009, the examiner(s) 
failed to furnish an opinion regarding the extent to which 
the Veteran's neurological symptomatology was directly 
attributable to his service-connected low back disability, as 
opposed to his various other nonservice-connected 
disabilities.  Rather, an opinion was offered as to what 
portion (50%) of the Veteran's total disability was directly 
attributable to his service-connected low back disorder.  
Moreover, while in a June 2009 Supplemental Statement of the 
Case (SSOC), the RO readjudicated the Veteran's entitlement 
to an evaluation in excess of 40 percent for service-
connected degenerative joint disease of the lumbar spine, in 
so doing, it failed to specifically address whether the 
Veteran's neurologic abnormalities, to the extent they were 
directly attributable to his service-connected low back 
pathology, warranted a separate rating under Note (1) of the 
General Rating Formula for Diseases and Injuries of the 
Spine.  

Significantly, a remand by the Board confers on the 
appellant, as a matter of law, the right to compliance with 
the remand instructions, and imposes on VA a concomitant duty 
to ensure compliance with the terms of the remand.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In 2009, the Veteran with the assistance of his spouse 
submitted a statement.  A written waiver of initial RO review 
was not received.  Thus, a review of this statement is 
needed.

Accordingly, in light of the aforementioned, the case is once 
again REMANDED to the RO/AMC for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to January 2009, the date of 
the most recent VA examination of record, 
should be obtained and incorporated in 
the claims folder.  The Veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO/AMC cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the Veteran and his 
representative should be informed of any 
such problem.

2.  The Veteran's entire claims folder 
should then be furnished to the VA 
neurologist(s) who conducted the 
aforementioned neurologic examination(s) 
in January 2009.  Following review of the 
Veteran's claims file, to include the 
January 2009 neurologic examination(s), 
those examiners should, to the extent 
possible, offer an opinion as to what, if 
any, of the Veteran's neurological 
symptomatology is directly attributable 
to his service-connected low back 
disability, as opposed to his various 
other, and rather significant, 
nonservice-connected disabilities.  
Should it be determined that, based on 
the evidence of record, it is not 
possible to separate the neurologic 
effects of the Veteran's service-
connected low back disability from the 
neurologic effects of his other, 
nonservice-connected disabilities, the 
examiner should specifically so state.

Should the neurologic examiners who 
conducted the Veteran's January 2009 
neurologic examination(s) prove 
unavailable, the Veteran should be 
afforded an additional VA neurologic 
examination in order to more accurately 
determine the current severity of his 
service-connected low back disability.  
Following completion of that examination, 
the examiner should, once again, to the 
extent possible, specify what, if any, of 
the Veteran's neurological symptomatology 
is directly attributable to his service-
connected low back disability, as opposed 
to his various other nonservice-connected 
disabilities.  Should it be determined 
that, based on the evidence of record, it 
is not possible to separate the 
neurologic effects of the Veteran's 
service-connected low back disability 
from neurologic effects attributable to 
his other, nonservice-connected 
disabilities, the examiner should 
specifically so state.  All such 
information and opinions, when obtained, 
should be made a part of the Veteran's 
claims folder.

Should an additional examination prove 
necessary, the claims folder and a 
separate copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to completion of the examination.  
Moreover, a notation to the effect that 
this record review has taken place must 
be included in the examination report.

3.  Thereafter, the RO/AMC should review 
the Veteran's claim for an increased 
evaluation for service-connected 
degenerative joint disease of the lumbar 
spine.  In so doing, the RO/AMC should 
specially address whether the Veteran's 
neurologic abnormalities, to the extent 
they are directly attributable to his 
service-connected low back pathology, 
warrant a separate rating under Note (1) 
of the General Rating Formula for 
Diseases and Injuries of the Spine.  
Should the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of the 
most recent SSOC in June 2009.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2009).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




